   Case 2:20-cv-00851-BSJ Document 52 Filed 12/22/20 PageID.689 Page 1 of 2
                                                                   FILED
                                                            2020 DEC 22 AM 10:42
                                                                  CLERK
                                                            U.S. DISTRICT COURT

Stephen M. Sansom (#10678)
Brandon T. Christensen (#16420)
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897
smsansom@hollandhart.com
btchristensen@hollandhart.com

Anthony R. Zeuli (Admitted Pro Hae Vice)
tzeuli@merchantgould.com
Thomas Johnson (Admitted Pro Hae Vice)
tjohnson@merchantgould com
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
Fax: (612) 332-9081

Attorneys for Plaintiffs


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                 SOUTHERN REGION OF THE CENTRAL DIVISION


  CRYSTAL LAGOONS U.S. CORP. AND           ORDER GRANTING STIPULATION
  CRYSTAL LAGOONS TECHNOLOGIES              FOR EXTENSION OF TIME FOR
  INC.,                                    DEFENDANTS TO ANSWER OR TO
                                           OTHERWISE PLEAD AND TO FILE
                  Plaintiffs,               OPPOSITION TO MOTION FOR
                                             PRELIMINARY INJUNCTION
          vs.

  DESERT COLOR MANAGER LLC,                    Case No. 2:20-cv-00851-BSJ
  DESERT COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., TRI-STATE                  Judge Bruce S. Jenkins
  VENTURES, LLC d/b/a CAREFREE
  HOMES - UTAH, COLE WEST HOME
  LLC, HOLMES HOMES, INC., SULLIVAN
  HOMES LLC, and PACIFIC AQUASCAPE
  INTERNATIONAL, INC.,
                                              JURY TRIAL DEMANDED
                  Defendants.
   Case 2:20-cv-00851-BSJ Document 52 Filed 12/22/20 PageID.690 Page 2 of 2




       The Court, having reviewed the Stipulated Motion for Extension of Time, and for good

cause shown,

       IT IS HEREBY ORDERED that all Defendants shall have until January 5, 2021, to file

an opposition to Plaintiffs' Motion for Preliminary Injunction (Dkt. No. 10) and shall have until

January 12, 2021, to answer or otherwise respond to Plaintiffs' Complaint (Dkt. No. 2).

       Dated this   ..21-   day of December 2020.


                                             ~HE COUU \ /                             (
                                                    NM!,~·µ~=----
                                             Hon. Brnce S. J nldn~
                                             United StateyOistrict tourt Judge
                                                          \.____ _)
Approved as to fonn

HOLLAND & HART LLP


Isl Stephen M Sansom
Stephen M. Sansom
Brandon T. Christensen
Attorneys for Plaintiffe.




                                                2
